Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21, 27-28, and 34 are objected to because of the following informalities:  The recitation of “and/or” is objected to.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 25-28, and 32-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al (US 2022/0131729). Hereinafter referred to as You.
Regarding claims 21, 27 and 34, You discloses an apparatus for use in an Integrated Access and Backhaul (IAB) node (see at least figure 11), the apparatus comprising: processing circuitry, wherein to configure the IAB node for switching between operation of a co-located distributed unit (DU) function and a mobile termination (MT) function (see at least paragraph [0027]), the processing circuitry is to: decode a media access control (MAC) central element (CE) received by the MT function from a DU function of a parent IAB node (see at least figure 11), the MAC CE including a plurality of guard symbol fields, each guard symbol field of the plurality indicating a number of guard symbols for a switching scenario of a plurality of switching scenarios for switching between the operation of the DU function and the MT function of the IAB node (see at least figures 27-33, 35-42 and paragraphs ); and apply the number of guard symbols at a beginning and/or at an end of slots for the switching scenario during the switching between the operation of the DU fiction and the MT function of the IAB node; and memory coupled to the processing circuitry and configured to store the MAC CE (see at least figures 27-33, 35-42).
Regarding claim 25. You discloses an apparatus wherein the plurality of switching scenarios comprises: reception of data by the MT function of the IAB node followed by transmission of other data by the DU function of the IAB node; reception of the data by the MT function of the TAB node followed by reception of the other data by the DU function of the IAB node; transmission of the data by the MT function of the [AB node followed by transmission of the other data by the DU function of the IAB node, transmission of the data by the MT fiction of the [AB node followed by reception of the other data by the DU function of the IAB node; transmission of the other data by the DU function of the IAB node followed by transmission of the data by the MT function of the IAB node; transmission of the other data by the DU function of the IAB node followed by reception of the data by the MT function of the IAB node; reception of the other data by the DU function of the [AB node followed by transmission of the data by the MT function of the IAB node; and reception of the other data by the DU function of the IAB node followed by reception of the data by the MT function of the IAB node (see at least figures 27-33). 
Regarding claim 26, You discloses an apparatus further comprising transceiver circuitry coupled to the processing circuitry, and, one or more antennas coupled to the transceiver circuitry (see at least figure 9).
Regarding claim 28. You discloses an apparatus wherein a MAC entity on the IAB-DU is configured to reserve a sufficient number of symbols at the beginning and/or the end of the slots when the child TAB node switches operation from the DU function to the MT function of the child IAB node, and operation from the MT function to the DU function of the child IAB node (see at least figures 27-33, and 35-42).
Regarding claim 32. You discloses an apparatus wherein the number of desired guard symbols is based on a propagation delay between the DU function of the parent IAB node and the MT function of the child IAB node (see at least paragraphs [0410], [0452] and [0458]).
Regarding claim 33. You discloses an apparatus wherein the number of desired guard symbols is further based on switching delay between transmission or reception of data on a parent backhaul link by the MT function of the child IAB node and transmission or reception of other data on a child link by the DU function of the child IAB node (see at least paragraphs [0410], [0452] and [0458]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-24, 29-31, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over You.
Regarding claims 22, 29, and 35, you discloses all the limitations of the claimed invention with the exception of including eight guard symbol fields indicating the number of guard symbols for corresponding eight switching scenarios. However, in paragraphs [0320} and [0321], You implies that the number of guard symbols indicating the switching scenarios may be configured any value. Thus, it would have been obvious as a matter of design choice to a person of ordinary skill in the art before the time of the invention to configure the number of guard symbol fields to eight or any obtuse number as long as reliable communication is maintained. Since applicant has not disclosed that having such numerical configuration, eight, solves any stated problem or is for any particular purpose and it appears that the communication system would perform equally well with any possible configurable number of guard symbol fields.
Regarding claims 23, 30 and 36. You discloses an apparatus wherein the eight switching scenarios include four switching scenarios associated with switching operation from the MT function of the [AB node to the DU function of the IAB node (see at least paragraphs [0320]-[0321]).
Regarding claims 24, 31, and 37. You discloses an apparatus wherein the eight switching scenarios include four switching scenarios associated with switching operation from the DU function of the [AB node to the MT function of the IAB node (see at least paragraphs [0320]-[0321]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/           Primary Examiner, Art Unit 2476